Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 7-9, 12-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroetsch et al., (U.S. 2013/0246106). 
As per claims 1, 12, and 20, Kroetsch discloses a system comprising: persistent storage (note [0047] — Kroetsch discloses this limitation in that a user chooses a parent node and continues to define the stages of the process.) containing application components and a plurality of software applications installed on the system, (note [0055] — Kroetsch discloses this limitation in that the budget workflow is selected by the user.) wherein the plurality of software applications have respectively associated application context records that include references to one or more of the application components that provide at least some behavior or data related to the plurality of software applications; (note [0039] — Kroetsch discloses this limitation in that once the budget plans are generated for each node, they can then be associated with each other in child/parent associations to following the appropriate budget hierarchy.) and one or more processors configured to perform operations including: receiving, from a client device, a request to generate an application topology map for a software application from the plurality of software applications; identifying, based on an application context record associated with the software application, a subset of application components that provide at least some behavior or data related to the software application; (see  [0088] — Kroetsch discloses this limitation in that the user may select a level in the hierarchy to generate a display of the plans and relationships of the plans to the selected node of the hierarchy.) determining, based on the subset of application components, relationship types between pairs of application components from the subset of application components; generating an application topology map (see [0039] — Kroetsch discloses this limitation in that once the budget plans are generated for each node, they can then be associated with each other in child/parent associations to following the appropriate budget hierarchy.) for the software application, wherein the subset of application components are represented as nodes in the application topology map (note [0047] — Kroetsch discloses this limitation in that a user chooses a parent node and continues to define the stages of the process.), and wherein edges between the nodes are defined based on the relationship types (see Figures 3D-3E — Kroetsch discloses this limitation in that one the left panel, the stages are selected, and on the right panel, they are defined by activities required by the workflow.) between corresponding pairs of application components; and providing, for display on the client device, a representation of the application topology map. (note [0059] — Kroetsch discloses this limitation in that all Department workflows (stage nodes in the hierarchy) may be marked as complete when the plans/activities are submitted (action))
As per claim 2 and 13, Kroetsch discloses wherein the application components have associated application component types, and wherein generating the application topology map includes representing nodes for application components with unique icons per component type. (note [0039] — Kroetsch discloses this limitation in that once the budget plans are generated for each node, they can then be associated with each other in child/parent associations to following the appropriate budget hierarchy.)
As per claim 3 and 14, Kroetsch discloses wherein generating the application topology map includes representing edges with unique colors or unique line types per relationship type. (see Paragraph 0064 — Kroetsch discloses this limitation in that the user may define templates that can be used to receive information. Also see Figure 3G — Kroetsch further discloses that the interface allows a user to determine a particular file name and path and attachment type for rendering.).
As per claim 7, Kroetsch discloses wherein at least one of the application components are pre- defined by the system.  (see Paragraph 0064 — Kroetsch discloses this limitation in that the user may define templates that can be used to receive information. Also see Figure 3G — Kroetsch further discloses that the interface allows a user to determine a particular file name and path and attachment type for rendering.).
As per claim 8, Kroetsch discloses wherein the references comprise pathnames to locations of the application components within the system.  (note [0047] — Kroetsch discloses this limitation in that a user chooses a parent node and continues to define the stages of the process.)
As per claim 9, Kroetsch discloses wherein reception of the application topology map by the client device causes the client device to display the application topology map on a graphical user interface. (see Figures 3D-3E — Kroetsch discloses this limitation in that one the left panel, the stages are selected, and on the right panel, they are defined by activities required by the workflow.) between corresponding pairs of application components; and providing, for display on the client device, a representation of the application topology map. (note [0059] — Kroetsch discloses this limitation in that all Department workflows (stage nodes in the hierarchy) may be marked as complete when the plans/activities are submitted (action))
Allowable Subject Matter
Claims 4-6, 10, 11, and 15-19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: / / www .uspto.gov/interview practice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax/phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /TAMMARA R PEYTON/
   Primary Examiner, Art Unit 2184
    November 19, 2022